OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 235 W. Galena Street, Milwaukee, WI (Address of principal executive offices) (Zip code) Constance Dye Shannon 235 W. Galena Street, Milwaukee, WI 53212 (Name and address of agent for service) Registrant's telephone number, including area code:(414) 299-2295 Date of fiscal year end:May 31 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Oak Ridge Growth Opportunity Fund THE HAIN CELESTIAL GROUP, INC. Security Meeting Type Annual Ticker Symbol HAIN Meeting Date 19-Nov-2013 ISIN US4052171000 Agenda 933885002 - Management Record Date 25-Sep-2013 Holding Recon Date 25-Sep-2013 City / Country / United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 IRWIN D. SIMON For For 2 RICHARD C. BERKE For For 3 JACK FUTTERMAN For For 4 MARINA HAHN For For 5 ANDREW R. HEYER For For 6 ROGER MELTZER For For 7 SCOTT M. O'NEIL For For 8 LAWRENCE S. ZILAVY For For 2 TO VOTE, ON AN ADVISORY BASIS, FOR THE COMPENSATION AWARDED TO THE NAMED EXECUTIVE OFFICERS FOR THE FISCAL YEAR ENDED JUNE 30, 2013, AS SET FORTH IN THIS PROXY STATEMENT. Management For For 3 TO APPROVE THE AMENDMENT OF THE AMENDED AND RESTATED 2 Management For For 4 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP TO ACT AS REGISTERED INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For SALLY BEAUTY HOLDINGS, INC. Security 79546E104 Meeting Type Annual Ticker Symbol SBH Meeting Date 30-Jan-2014 ISIN US79546E1047 Agenda 933907238 - Management Record Date 02-Dec-2013 Holding Recon Date 02-Dec-2013 City / Country / United States Vote Deadline Date 29-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. TO AMEND THE CORPORATION'S SECOND AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS (THE "DECLASSIFICATION AMENDMENT") AND PROVIDE FOR THE ANNUAL ELECTION OF DIRECTORS. Management For For 2. DIRECTOR Management 1 JOHN R. GOLLIHER For For 2 EDWARD W. RABIN For For 3 GARY G. WINTERHALTER For For 3. APPROVAL OF THE COMPENSATION OF THE CORPORATION'S EXECUTIVE OFFICERS INCLUDING THE CORPORATION'S COMPENSATION PRACTICES AND PRINCIPLES AND THEIR IMPLEMENTATION. Management For For 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS THE CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2014. Management For For TRANSDIGM GROUP INCORPORATED Security Meeting Type Annual Ticker Symbol TDG Meeting Date 04-Mar-2014 ISIN US8936411003 Agenda 933918015 - Management Record Date 03-Jan-2014 Holding Recon Date 03-Jan-2014 City / Country / United States Vote Deadline Date 03-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SEAN P. HENNESSY For For 2 DOUGLAS W. PEACOCK For For 3 JOHN STAER For For 2. TO APPROVE (IN AN ADVISORY VOTE) COMPENSATION PAID TO THE COMPANY'S NAMED EXECUTIVE OFFICERS Management For For 3. TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2014 Management For For 4. TO VOTE TO AMEND THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE CLASSIFICATION OF THE BOARD OF DIRECTORS OF THE COMPANY Management For For MAXIMUS, INC. Security Meeting Type Annual Ticker Symbol MMS Meeting Date 19-Mar-2014 ISIN US5779331041 Agenda 933917443 - Management Record Date 15-Jan-2014 Holding Recon Date 15-Jan-2014 City / Country / United States Vote Deadline Date 18-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RUSSELL A. BELIVEAU Management For For ELECTION OF DIRECTOR: JOHN J. HALEY Management For For ELECTION OF DIRECTOR: MARILYN R. SEYMANN Management For For 2. ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management Against Against 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR 2 Management For For Oak Ridge Dividend Growth Fund THE PROCTER & GAMBLE COMPANY Security Meeting Type Annual Ticker Symbol PG Meeting Date 08-Oct-2013 ISIN US7427181091 Agenda 933868525 - Management Record Date 09-Aug-2013 Holding Recon Date 09-Aug-2013 City / Country / United States Vote Deadline Date 07-Oct-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: ANGELA F. BRALY Management For For 1B. ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management For For 1C. ELECTION OF DIRECTOR: SCOTT D. COOK Management For For 1D. ELECTION OF DIRECTOR: SUSAN DESMOND- HELLMANN Management For For 1E. ELECTION OF DIRECTOR: A.G. LAFLEY Management For For 1F. ELECTION OF DIRECTOR: TERRY J. LUNDGREN Management For For 1G. ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management For For 1H. ELECTION OF DIRECTOR: MARGARET C. WHITMAN Management For For 1I. ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management For For 1J. ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management For For 1K. ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management For For 2. RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management For For 3. AMEND THE COMPANY'S CODE OF REGULATIONS TO REDUCE CERTAIN SUPERMAJORITY VOTING REQUIREMENTS Management For For 4. APPROVE THE 2013 NON-EMPLOYEE DIRECTORS' STOCK PLAN Management For For 5. ADVISORY VOTE ON EXECUTIVE COMPENSATION (THE SAY ON PAY VOTE) Management For For CARDINAL HEALTH, INC. Security 14149Y108 Meeting Type Annual Ticker Symbol CAH Meeting Date 06-Nov-2013 ISIN US14149Y1082 Agenda 933879782 - Management Record Date 09-Sep-2013 Holding Recon Date 09-Sep-2013 City / Country / United States Vote Deadline Date 05-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: COLLEEN F. ARNOLD Management For For 1B. ELECTION OF DIRECTOR: GEORGE S. BARRETT Management For For 1C. ELECTION OF DIRECTOR: GLENN A. BRITT Management For For 1D. ELECTION OF DIRECTOR: CARRIE S. COX Management For For 1E. ELECTION OF DIRECTOR: CALVIN DARDEN Management For For 1F. ELECTION OF DIRECTOR: BRUCE L. DOWNEY Management For For 1G. ELECTION OF DIRECTOR: JOHN F. FINN Management For For 1H. ELECTION OF DIRECTOR: PATRICIA A. HEMINGWAY HALL Management For For 1I. ELECTION OF DIRECTOR: CLAYTON M. JONES Management For For 1J. ELECTION OF DIRECTOR: GREGORY B. KENNY Management For For 1K. ELECTION OF DIRECTOR: DAVID P. KING Management For For 1L. ELECTION OF DIRECTOR: RICHARD C. NOTEBAERT Management For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2014. Management For For 3. PROPOSAL TO APPROVE, ON A NON- BINDING ADVISORY BASIS, THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 4. SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED, REGARDING POLITICAL CONTRIBUTIONS AND EXPENDITURES. Shareholder Against For AUTOMATIC DATA PROCESSING, INC. Security Meeting Type Annual Ticker Symbol ADP Meeting Date 12-Nov-2013 ISIN US0530151036 Agenda 933881080 - Management Record Date 13-Sep-2013 Holding Recon Date 13-Sep-2013 City / Country / United States Vote Deadline Date 11-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ELLEN R. ALEMANY For For 2 GREGORY D. BRENNEMAN For For 3 LESLIE A. BRUN For For 4 RICHARD T. CLARK For For 5 ERIC C. FAST For For 6 LINDA R. GOODEN For For 7 R. GLENN HUBBARD For For 8 JOHN P. JONES For For 9 CARLOS A. RODRIGUEZ For For 10 GREGORY L. SUMME For For 2. ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3. APPOINTMENT OF DELOITTE & TOUCHE LLP. Management For For 4. RE-APPROVAL OF PERFORMANCE-BASED PROVISIONS OF THE AUTOMATIC DATA PROCESSING, INC. 2 Management For For MICROSOFT CORPORATION Security Meeting Type Annual Ticker Symbol MSFT Meeting Date 19-Nov-2013 ISIN US5949181045 Agenda 933883185 - Management Record Date 13-Sep-2013 Holding Recon Date 13-Sep-2013 City / Country / United States Vote Deadline Date 18-Nov-2013 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: STEVEN A. BALLMER Management For For 2. ELECTION OF DIRECTOR: DINA DUBLON Management For For 3. ELECTION OF DIRECTOR: WILLIAM H. GATES III Management For For 4. ELECTION OF DIRECTOR: MARIA M. KLAWE Management For For 5. ELECTION OF DIRECTOR: STEPHEN J. LUCZO Management For For 6. ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management For For 7. ELECTION OF DIRECTOR: CHARLES H. NOSKI Management For For 8. ELECTION OF DIRECTOR: HELMUT PANKE Management For For 9. ELECTION OF DIRECTOR: JOHN W. THOMPSON Management For For APPROVE MATERIAL TERMS OF THE PERFORMANCE CRITERIA UNDER THE EXECUTIVE OFFICER INCENTIVE PLAN Management For For ADVISORY VOTE ON EXECUTIVE COMPENSATION Management For For RATIFICATION OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT AUDITOR FOR FISCAL YEAR 2014 Management For For VERIZON COMMUNICATIONS INC. Security 92343V104 Meeting Type Special Ticker Symbol VZ Meeting Date 28-Jan-2014 ISIN US92343V1044 Agenda 933908735 - Management Record Date 09-Dec-2013 Holding Recon Date 09-Dec-2013 City / Country / United States Vote Deadline Date 27-Jan-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. APPROVE THE ISSUANCE OF UP TO APPROXIMATELY 1.28 BILLION SHARES OF VERIZON COMMON STOCK TO VODAFONE ORDINARY SHAREHOLDERS IN CONNECTION WITH VERIZON'S ACQUISITION OF VODAFONE'S INDIRECT 45% INTEREST IN VERIZON WIRELESS Management For For 2. APPROVE AN AMENDMENT TO ARTICLE 4(A) OF VERIZON'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE VERIZON'S AUTHORIZED SHARES OF COMMON STOCK BY 2 BILLION SHARES TO AN AGGREGATE OF 6.25 BILLION AUTHORIZED SHARES OF COMMON STOCK Management For For 3. APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING TO SOLICIT ADDITIONAL VOTES AND PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ABOVE PROPOSALS Management For For EMERSON ELECTRIC CO. Security Meeting Type Annual Ticker Symbol EMR Meeting Date 04-Feb-2014 ISIN US2910111044 Agenda 933908292 - Management Record Date 26-Nov-2013 Holding Recon Date 26-Nov-2013 City / Country / United States Vote Deadline Date 03-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 D.N. FARR* For For 2 H. GREEN* For For 3 C.A. PETERS* For For 4 J.W. PRUEHER* For For 5 A.A. BUSCH III# For For 6 J.S. TURLEY# For For 2. APPROVAL, BY NON-BINDING ADVISORY VOTE, OF EMERSON ELECTRIC CO. EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 4. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A SUSTAINABILITY REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 5. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A POLITICAL CONTRIBUTIONS REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For 6. APPROVAL OF THE STOCKHOLDER PROPOSAL REQUESTING ISSUANCE OF A LOBBYING REPORT AS DESCRIBED IN THE PROXY STATEMENT. Shareholder Against For APPLE INC. Security Meeting Type Annual Ticker Symbol AAPL Meeting Date 28-Feb-2014 ISIN US0378331005 Agenda 933915564 - Management Record Date 30-Dec-2013 Holding Recon Date 30-Dec-2013 City / Country / United States Vote Deadline Date 27-Feb-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 WILLIAM CAMPBELL For For 2 TIMOTHY COOK For For 3 MILLARD DREXLER For For 4 AL GORE For For 5 ROBERT IGER For For 6 ANDREA JUNG For For 7 ARTHUR LEVINSON For For 8 RONALD SUGAR For For 2. THE AMENDMENT OF THE COMPANY'S RESTATED ARTICLES OF INCORPORATION (THE "ARTICLES") TO FACILITATE THE IMPLEMENTATION OF MAJORITY VOTING FOR THE ELECTION OF DIRECTORS IN AN UNCONTESTED ELECTION BY ELIMINATING ARTICLE VII, WHICH RELATES TO THE TERM OF DIRECTORS AND THE TRANSITION FROM A CLASSIFIED BOARD OF DIRECTORS TO A DECLASSIFIED STRUCTURE Management For For 3. THE AMENDMENT OF THE ARTICLES TO ELIMINATE THE "BLANK CHECK" AUTHORITY OF THE BOARD TO ISSUE PREFERRED STOCK Management For For 4. THE AMENDMENT OF THE ARTICLES TO ESTABLISH A PAR VALUE FOR THE COMPANY'S COMMON STOCK OF $0.00 Management For For 5. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2014 Management For For 6. A NON-BINDING ADVISORY RESOLUTION TO APPROVE EXECUTIVE COMPENSATION Management For For 7. THE APPROVAL OF THE APPLE INC. 2 Management For For 8. A SHAREHOLDER PROPOSAL BY JOHN HARRINGTON AND NORTHSTAR ASSET MANAGEMENT INC. ENTITLED "BOARD COMMITTEE ON HUMAN RIGHTS" TO AMEND THE COMPANY'S BYLAWS Shareholder Against For 9. A SHAREHOLDER PROPOSAL BY THE NATIONAL CENTER FOR PUBLIC POLICY RESEARCH OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "REPORT ON COMPANY MEMBERSHIP AND INVOLVEMENT WITH CERTAIN TRADE ASSOCIATIONS AND BUSINESS ORGANIZATIONS" Shareholder Against For A SHAREHOLDER PROPOSAL BY CARL ICAHN OF A NON-BINDING ADVISORY RESOLUTION THAT THE COMPANY COMMIT TO COMPLETING NOT LESS THAN $50 BILLION OF SHARE REPURCHASES DURING ITS 2(AND INCREASE THE AUTHORIZATION UNDER ITS CAPITAL RETURN PROGRAM ACCORDINGLY) Shareholder Against For A SHAREHOLDER PROPOSAL BY JAMES MCRITCHIE OF A NON-BINDING ADVISORY RESOLUTION ENTITLED "PROXY ACCESS FOR SHAREHOLDERS" Shareholder Against For QUALCOMM INCORPORATED Security Meeting Type Annual Ticker Symbol QCOM Meeting Date 04-Mar-2014 ISIN US7475251036 Agenda 933916150 - Management Record Date 06-Jan-2014 Holding Recon Date 06-Jan-2014 City / Country / United States Vote Deadline Date 03-Mar-2014 SEDOL(s) Quick Code Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: BARBARA T. ALEXANDER Management For For 1B. ELECTION OF DIRECTOR: DONALD G. CRUICKSHANK Management For For 1C. ELECTION OF DIRECTOR: RAYMOND V. DITTAMORE Management For For 1D. ELECTION OF DIRECTOR: SUSAN HOCKFIELD Management For For 1E. ELECTION OF DIRECTOR: THOMAS W. HORTON Management For For 1F. ELECTION OF DIRECTOR: PAUL E. JACOBS Management For For 1G. ELECTION OF DIRECTOR: SHERRY LANSING Management For For 1H. ELECTION OF DIRECTOR: STEVEN M. MOLLENKOPF Management For For 1I. ELECTION OF DIRECTOR: DUANE A. NELLES Management For For 1J. ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Management For For 1K. ELECTION OF DIRECTOR: FRANCISCO ROS Management For For 1L. ELECTION OF DIRECTOR: JONATHAN J. RUBINSTEIN Management For For 1M. ELECTION OF DIRECTOR: BRENT SCOWCROFT Management For For 1N. ELECTION OF DIRECTOR: MARC I. STERN Management For For 2. TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT PUBLIC ACCOUNTANTS FOR OUR FISCAL YEAR ENDING SEPTEMBER 28, 2014. Management For For 3. ADVISORY VOTE TO APPROVE OUR EXECUTIVE COMPENSATION. Management For For 4. ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Investment Managers Series Trust By (Signature and Title)* /s/ Maureen Quill Maureen Quill, President Date August 25, 2014 * Print the name and title of each signing officer under his or her signature.
